Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 01/07/2021.
Priority
This application, filed 05/26/2020, Pub. No. US 2021/0116452 A1, published 04/22/2021, is a continuation of US application 15/813,418, filed 11/15/2017, Pub. No. US 2018/0074061 A1, now abandoned, which is a division of US application 14/447,691, filed on 07/31/2014, Pub. No. U.S. 2015/0038365 A1, now abandoned, which claims benefit of U.S. Provisional Application No. 61/945,006, filed on 02/26/2014, and U.S. Provisional Application No. 61/860,958, filed on 08/01/2013.
Status of Claims
Claims 54-74 are currently pending.  Claims 1-53 have been originally pending.  Claims 1-53 have been cancelled, and Claims 54-74 have been added, as set forth in the Preliminary amendment filed 01/07/2021.  Claims 54-74 are subject to the species election requirement set forth below.
Election of Species
This application contains claims directed to the following patentably distinct species for each of (a)-(d).  Please elect each of (a)-(d), which elected species altogether shall read on a single specific embodiment of the claimed method:
(a)	an assay chamber; please elect one from a well or a cartridge (see Claims 56 and 57);
(b)	a test sample (see Claims 58-61);
(c)	a chemotherapeutic agent (see Claims 71 and 72); and
(d)	an additional biomarker of the identified chemical structure (see Claim 73).
The species of each of (a)-(d) are independent or distinct because as disclosed the different species of each of (a)-(d) have mutually exclusive characteristics for each identified species.  In addition, the species of each of (a)-(d) are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of each of (a)-(d), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 54-74 are generic.
There is an examination and search burden for the patentably distinct species of each of (a)-(d) due to their mutually exclusive structural and/or physico-chemical characteristics.  The species of each of (a)-(d) require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of species for each of (a)-(d) or a grouping of patentably indistinct species for each of (a)-(d) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic 
is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a 
petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641